DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
the claim limitation(s) of “shape measurement device” as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph due to using a generic placeholder that is coupled with functional language has been withdrawn since the amended claims now reciting sufficient structure to perform the recited function and preceded by a structural modifier.  

Rejections Withdrawn


The rejections of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been withdrawn in light of the applicant’s amendments to the claims and the remarks.

The rejections of claims 1 (and the depending claims thereof) under 35 U.S.C. 103 as being unpatentable over Yang in view of Winne have been withdrawn in light of the applicant’s amendments to the claims to incorporate the previously identified claims as being free of prior art that the cited references do not teach or reasonably suggest the limitations of 
an optical tracking system for tracking a patient or a surgical instrument for surgically treating the patient by using a three-dimensional image acquired in advance before surgical treatment for the patient having a reference marker, a shape measurement device, a tracking sensor and a processing unit.
Where the reference marker fixedly attached to an object that is stationarily disposed relative to the patient and spaced apart from the patient, and the shape measurement device including a measurement device and a marker installed on the measurement device to measure a three-dimensional shape of a specified part of the patient corresponding to the three-dimensional image, then the tracking sensor to 
The processing unit acquires a coordinate transformation relationship between the reference marker unit and the tracking sensor and a coordinate transformation relationship between the shape measurement device and the tracking sensor based on a sensing result of the tracking sensor, acquire a coordinate transformation relationship between the specified part of the patient and the shape measurement device based on a measurement result of the shape measurement device, and define a coordinate system of the patient relative to the reference marker unit from the acquired coordinate transformation relationships, wherein the processing unit is further configured to register a coordinate system of the three-dimensional image acquired in advance before the surgical treatment for the patient with the coordinate system of the patient relatively defined with respect to the reference marker unit, based on the three-dimensional shape measured in the shape measurement device, and wherein the optical tracking system further comprises a surgical instrument including a marker and configured to surgically treat the patient, wherein the tracking sensor is further configured to sense the marker of the surgical instrument so as to track the marker of the surgical instrument, and wherein the processing unit is further configured to acquire a coordinate transformation relationship between the reference marker unit and the tracking sensor and a coordinate transformation relationship between the marker of the surgical instrument and the tracking sensor based on a sensing result of the tracking sensor and to define a coordinate system of the surgical instrument relative to the patient by using 

Title Change
The title of the invention has been changed as noted in the Bib Data Sheet to be descriptive of the invention claimed and clearly indicative of the invention to which the claims are directed as per MPEP 606.

Conclusion
Claims noted on PTO-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SERKAN AKAR/           Acting Supervisory Patent Examiner of Art Unit 3793